COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-138-CV
 
 
ESTATE OF CHARLES EVERETT
HOOTEN, DECEASED
 
                                               ----------
                 FROM
THE PROBATE COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On August 23, 2005, we notified
appellant that the trial court clerk responsible for preparing the record in
this appeal informed the court that payment arrangements had not been made to
pay for the record as required by TEX.
R. APP. P. 35.3(a)(2).  We stated we would dismiss the appeal for
want of prosecution unless, by September 2, 2005, appellant made arrangements
to pay for the record and provided this court with proof of payment.  




Because appellant has not made
payment arrangements for the record, it is the opinion of the court that the
appeal should be dismissed for want of prosecution.   Accordingly, we dismiss the appeal.  See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of
the appeal, for which let execution issue.
 
PER CURIAM                                                                               
PANEL D: CAYCE, C.J.; LIVINGSTON
and DAUPHINOT, JJ.
 
DELIVERED: September 15, 2005
 
 




[1]See Tex. R.
App. P. 47.4.